Title: From John Adams to François Barbé-Marbois, 17 October 1779
From: Adams, John
To: Barbé-Marbois, François de


     
     Braintree, 17 October 1779. printedJA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:176–177.
     John Adams, after thanking Barbé-Marbois for his letter of 29 Sept. (calendared above) congratulating him on his new appointment, said that John Quincy Adams probably would not be accompanying him on his new mission to Europe. He then noted the “agreable hours” he had spent with Barbé-Marbois and expressed the hope that all would go well in Philadelphia. Finally, Adams offered to carry any dispatches and private letters that might be awaiting passage to France.
    